 

EXHIBIT 10.49

SEPARATION AGREEMENT

         This is a SEPARATION AGREEMENT (the “Agreement”) between RICHARD T.
ISEL (“Isel”), a Florida resident, and SRI/SURGICAL EXPRESS, INC. (the
“Company”), a Florida corporation.

Background

         Isel is retiring from his positions as Chairman, Chief Executive
Officer, and a director of the Company. This Agreement provides for the Company
to provide specified severance benefits to Isel as part of his retirement from
the Company.

Operative Terms

         Isel and the Company agree as follows:

         1.       Separation Compensation. Isel retires as an officer and
director of the Company, effective August 15, 2002. The Company shall, within
five days after the effective date of this Agreement, pay to Isel one (1) year
of severance compensation at Isel’s base salary level in effect on the date of
this Agreement. These payments will be subject to applicable tax withholding and
other deductions and will be in lieu of, and not in addition to, any payments
described in the Retention Agreement dated July 23, 1996, between Isel and the
Company.

         2.       Additional Separation Benefits. Through the first anniversary
of this Agreement, the Company will fund Isel’s continued participation in the
Company’s group medical and dental programs pursuant the Consolidated Omnibus
Budget Reconciliation Act of 1985 (COBRA). The Company will also pay premiums
due before the first anniversary of this Agreement with respect to the life
insurance policy in Isel’s name in the face amount of $1,000,000 issued by
Federal Kemper Life Assurance Company, and will also assign to Isel its
ownership of the policy. As of the date of this Agreement, Isel will no longer
be eligible to participate in any other benefit programs offered to employees by
the Company, including vacation, 401(k) plan, short-term and long-term
disability, travel and accident, and independent life insurance programs.

         3.       Benefits of the Agreement. Isel acknowledges that he would not
be entitled to the separation benefits described in Sections 1 and 2 of this
Agreement in the absence of this Agreement. All of these separation benefits are
conditioned on Isel’s performance of all of his obligations under this
Agreement.

         4.       Releases.

           (a)      Isel’s Full General Release of Claims Against the
Company.Isel, for himself and for his heirs, successors, and assigns,
irrevocably and unconditionally releases and forever discharges the Company, its
subsidiaries and affiliates, and all of their successors, assigns, officers,
directors, representatives, agents, employees, associates and all other persons
acting for or on behalf of them, from all claims,


 



--------------------------------------------------------------------------------

 


  complaints, liabilities, agreements, damages, costs, debts, and expenses of
any kind, whether known or unknown, including all claims in connection with
Isel’s employment with the Company, including without limitation, any claim for
continued or future employment or for payment of wages or salary, or any other
payment, pursuant to any agreement, whether written or unwritten, or arising out
of any employment relationship with the Company. Without limitation, Isel
releases and waives all claims under Title VII of the Civil Rights Act of 1964,
as amended; (42 U.S. C. § 2000e, et seq.); the Civil Rights Acts of 1866, 1871
and 1991, all as amended; 42 U.S.C. § 1981; the Family and Medical Leave Act of
1993, as amended (29 U.S.C. § 2601, et seq.); the Americans With Disabilities
Act, as amended (42 U.S.C. § 12101, et seq.); the Rehabilitation Act of 1973, as
amended (29 U.S.C. § 793-94); the Fair Labor Standards Act, as amended (29
U.S.C. § 201, et. seq.); the Equal Pay Act of 1963, as amended (29 U.S.C. §
206); the Employee Retirement Income Security Act, as amended (29 U.S.C. § 1001,
et seq.); the Consolidated Omnibus Budget Reconciliation Act of 1985 (29 U.S.C.
§ 1161, et seq.); the Age Discrimination in Employment Act (29 U.S.C. § 621 et
seq.); the Older Workers Benefit Protection Act of 1990 (29 U.S.C. § 623);
Chapter 760 of the Florida Civil Rights Act of 1992, as amended; the Florida
General Labor Regulations, as amended; and any similar local ordinance; workers’
compensation statutes; and any other applicable federal, state or local statute,
rule, regulation or ordinance relating to discriminatory hiring or employment
practices or civil rights laws based on protected class status; common law
claims, including claims of intentional or negligent infliction of emotional
distress, negligent hiring, breach of a covenant of good faith and fair dealing,
promissory estoppel, negligence or wrongful termination of employment; and all
other claims of any kind, including but not limited to any claims for attorneys’
fees. Notwithstanding the foregoing, Isel retains and does not release the
Company from his rights under the Indemnification Agreement dated as of May 26,
1996, any indemnification rights to which he is entitled under the Company’s
bylaws, and all other indemnification rights to which he is entitled under
applicable law.


           (b)      The Company’s Release of Isel. The Company, for itself and
for its successors and assigns, irrevocably and unconditionally releases and
forever discharges Isel from all claims, complaints, liabilities, obligations,
promises, agreements, damages, causes of action, costs, losses, debts, and
expenses of any kind, but this release does not extend to the following: (1) any
of Isel’s actions or omissions of which the Company does not have knowledge as
of the date of this Agreement, (2) Isel’s covenants in this Agreement and in
Isel’s other written agreements with the Company, and (3) any rights of the
Company with respect to matters that are the subject of pending litigation or
other legal proceedings against the Company. The Company acknowledges that it is
not aware of any claims that it has against Isel arising from the pending
litigation, other legal proceedings, or otherwise.


         5.       Confidentiality and Other Obligations. Isel shall not disclose
to any person (other than immediate family members and if necessary, medical or
legal advisors) any information regarding the existence or content of this
Agreement, except as required by court order or governmental authority, and only
after giving the Company at least ten days prior written notice of the proposed
disclosure. Isel shall refer to the Company’s Chief Financial Officer any
inquiries regarding the circumstances of his employment separation. Isel

2



--------------------------------------------------------------------------------


acknowledges that the records, information, files, lists, operations data, and
other materials of the Company belong exclusively to the Company, and are
confidential, and that information regarding the Company’s customers or other
organizations with which it does business is the exclusive property of the
Company and is confidential. Isel shall not use or disclose any such
confidential information for the benefit of himself or another person, and shall
treat all such information as confidential unless he has specific prior written
authorization from the Company to use or disclose. Isel reconfirms his
obligations and covenants set forth in Sections 4, 5, and 6 of his Employment
Agreement dated July 23, 1996, with the Company, which is attached as Exhibit A,
and confirms that his employee non-solicitation obligation in that agreement
extends to any company engaged in a medical device manufacture or supply
business. The Company will consider any request of Isel for permission to
contact one its employees regarding a job opportunity.

         6.       Return of All Company Property. Isel acknowledges and confirms
that he has returned to the Company all property of the Company in his
possession or under his control, except that Isel may retain his cell telephone
and laptop computer. Isel shall furnish the Company an opportunity to remove
from the computer all Company-related information.

         7.       Cooperation. As reasonably requested by the Company, Isel
shall cooperate and consult with the Company in connection with its pending
litigation and other legal proceedings, as well as any transition of projects.
The Company will instruct its officers and directors not to discuss with Isel
confidential information regarding the Company. Isel shall not receive any more
compensation for this cooperation and consulting, but the Company shall pay
reasonable out-of-pocket expenses that it approves in advance. Isel shall not
make disparaging statements, written or oral, in any forum or media, regarding
the Company, its directors, officers, employees, policies, products, processes,
operations, or facilities, and shall not comment publicly regarding the
Company’s pending legal matters. Neither the Company nor any of its directors or
officers shall make any disparaging statements regarding Isel. If Company
representatives are contacted seeking information regarding him, the Company
shall provide the following information:

  Richard T. Isel, one of the founders of SRI/Surgical Express, Inc., served as
Chairman, Chief Executive Officer, and a director of the company since its
inception in 1994. Mr. Isel has retired from his positions with the company
effective as of August 15, 2002. The company appreciates Mr. Isel’s highly
valuable contributions to the company, and wishes him a most enjoyable
retirement.


The Company shall take reasonable measures to assure that inquiries concerning
Isel are referred to the Company’s Chief Financial Officer and that his
statements concerning Isel (oral or written) are limited to this language,
except as otherwise required by law. Isel will refer to the Company (and not
personally make any comment in response to) any press inquiries regarding the
circumstances of his retirement.

         8.       Isel’s Review of this Agreement; Revocation; Legal Counsel.
Isel acknowledges that he has read each section of this Agreement and
understands his rights and obligations. Isel acknowledges that he has been
offered 21 days to consider signing this Agreement. Isel further acknowledges
that he will have seven days following the signing of this

3



--------------------------------------------------------------------------------


Agreement to revoke it, and that the Agreement will not become effective until
the expiration of this seven day revocation period. Isel has had an opportunity
to consult with his attorney before signing this Agreement and confirms that his
signature on this Agreement is knowing and voluntary. Each party to this
Agreement acknowledges that Hill, Ward and Henderson, P.A. acted as counsel to
the Company in this transaction.

         9.       Costs and Expenses with Respect to this Agreement.Isel and the
Company shall bear their own costs and expenses expended in connection with this
Agreement.

         10.      Complete Agreement.This Agreement records the final, complete
and exclusive understanding among the parties with respect to the transactions
described in it and supersedes any prior or contemporaneous agreement,
understanding or representation, oral or written, by any of them.

         11.      Execution and Effective Date. The parties may execute this
Agreement in counterparts. Each executed counterpart will be considered an
original document and all executed counterparts, together, will constitute the
same Agreement. This Agreement will become effective seven days after both
parties have signed it.

         12.      Amendment and Assignment. An amendment or modification of this
Agreement or any provision of it will be valid and effective only if it is in
writing and signed by each party to this Agreement. This Agreement is not
assignable by either party without the prior written consent of the other party,
and any attempted assignment by either party without the prior written consent
of the other party will be invalid and unenforceable.

         13.      Legal Proceedings; Governing Law.Each party to this Agreement
(a) consents to the personal jurisdiction of the state and federal courts having
jurisdiction in Hillsborough County, Florida (b) stipulates that the proper,
exclusive, and convenient venue for any legal proceeding arising out of this
Agreement is Hillsborough County, Florida, for state court proceedings, and (c)
waives any defense, whether asserted by a motion or pleading, that Hillsborough
County, Florida, or the Middle District of Florida, is an improper or
inconvenient venue.

         In any mediation or litigation (including appellate proceedings)
arising out of this Agreement, the losing party shall reimburse the prevailing
party, on demand, for all costs and expenses (including legal fees, costs, and
expenses) that are incurred by the prevailing party as a result of the mediation
or litigation. The laws of the State of Florida and the federal laws of the
United States of America, excluding the laws of those jurisdictions pertaining
to the resolution of conflicts with laws of other jurisdictions, govern the
validity, construction, enforcement, and interpretation of this Agreement.

         14.      Notices. Unless this Agreement expressly permits it to be
given orally, every demand, notice, consent, or approval required or permitted
to be given by a party under this Agreement will be valid only if it is (a) in
writing (whether or not the applicable provision of this Agreement states that
it must be in writing), (b) delivered personally or by telecopy, commercial
courier, or first class, postage prepaid, United States mail (whether or not
certified or registered and regardless of whether a return receipt is requested
or received by the sender), and (c)

4



--------------------------------------------------------------------------------


addressed by the sender to the intended recipient as follows:

  (a)   If to the Company:


  SRI/Surgical Express, Inc.
12425 Racetrack Road
Tampa, Florida 33626
Attention: Charles L. Pope


  with a copy to:


  Hill, Ward & Henderson, P.A.
101 East Kennedy Boulevard
Suite 3700
Tampa, Florida 33602
Attention: David S. Felman


  (b)   If to Richard T. Isel:
3035 Turtlebrooke
Clearwater, Florida 33726


or to such other address as the intended recipient may designate by notice given
to every other party to this Agreement in the manner provided in this Section. A
validly given demand, notice, consent, or approval will be effective on the
earlier of its receipt by personal delivery or by telecopy or commercial
courier. Each party to this Agreement shall promptly notify every other party of
any change in its mailing address.

EXECUTED: As of August 15, 2002.

  SRI/SURGICAL EXPRESS, INC.,
a Florida corporation
  By: 
    /s/ CHARLES L. POPE

--------------------------------------------------------------------------------

      Charles L. Pope
Senior Vice President


     
   
            /s/ RICHARD T. ISEL

--------------------------------------------------------------------------------

      RICHARD T. ISEL, individually


5